     Case 3:20-cv-00081-MMD-WGC Document 4 Filed 05/12/20 Page 1 of 5



1

2

3                               UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5     FELTON LOUIS MATTHEWS, JR.,                      Case No. 3:20-cv-0081-MMD-WGC
6                                      Petitioner,                   ORDER
               v.
7
      W. GITTERRE, et al.,
8
                                   Respondents.
9

10         Petitioner Felton Louis Matthews, Jr., has filed a Petition for Writ of Habeas Corpus
11   (ECF No. 1-1) under 28 U.S.C. § 2241. This habeas matter comes before the Court for
12   consideration of his Application to Proceed In Forma Pauperis (ECF No. 1) as well as
13   initial review under the Rules Governing Section 2254 Cases. For the reasons discussed
14   below, the Court dismisses the petition for lack of jurisdiction and failure to state a
15   cognizable habeas claim.
16         Matthews is well known to the Court from his numerous prior actions alleging
17   violations of his constitutional rights through both civil rights and habeas actions. The
18   current habeas case involves his 2002 conviction and sentence imposed by the Eighth
19   Judicial District Court for Clark County. See State of Nevada v. Matthews, Case No.
20   08C244013-1.1 Matthews pleaded guilty to two counts of lewdness with a child under the
21   age of fourteen and was sentenced to consecutive terms of life imprisonment with parole
22   eligibility after ten years. A judgment of conviction was entered on May 13, 2002. Matthews
23   appealed, and the Nevada Supreme Court affirmed his conviction.
24         As a threshold matter, the Court finds that Matthews improperly filed the present
25   petition on a form for petitioners proceeding under 28 U.S.C. § 2241. The determination
26
27         1 The Court takes judicial notice of the online docket records of the Eighth Judicial
     District Court, which may be accessed by the public online at:
28   https://www.clarkcountycourts.us/Anonymous/default.aspx.
     Case 3:20-cv-00081-MMD-WGC Document 4 Filed 05/12/20 Page 2 of 5



1    of whether a petitioner must proceed under 28 U.S.C. § 2254, rather than 28 U.S.C.

2    § 2241, is a status inquiry directed to the source of the petitioner’s custody rather than the

3    target of his challenge. See, e.g., Shelby v. Bartlett, 391 F.3d 1061, 1063-64 (9th Cir.

4    2004). Matthews is in custody pursuant to a Nevada state conviction. He therefore must

5    proceed under § 2254.

6           The Court takes judicial notice of the multiple habeas petitions Matthews has filed

7    in the District of Nevada challenging the same judgment: 3:03-cv-0096-HDM-RAM; 3:03-

8    cv-0551-LRH-RAM; 3:05-cv-0367-LRH-RAM; 3:05-cv-0386-LRH-VPC; 3:06-cv-0616-

9    LRH-VPC; 3:07-cv-0516-BES-RAM; 3:09-cv-0160-BES-VPC; 2:11-cv-1443-PMP- GWF;

10   2:12-cv-0236-KJD-CWH; 2:12-cv-1286-PMP-GWF; 3:14-cv-0622-RCJ-WGC; and 3:17-

11   cv-0692-RCJ-VPC. Matthews’ claims were reviewed on the merits in Case No. 3:05-cv-

12   0367-LRH-RAM, and the petition was denied in March 2006. The Court of Appeals for the

13   Ninth Circuit denied a certificate of appealability.

14          The current petition is second or successive because a prior federal petition was

15   decided on its merits, Matthews attacks the same judgment of conviction, and the claims

16   Matthews raises here are based on facts that had occurred by the time of the prior petition.

17   See Brown v. Muniz, 889 F.3d 661, 667 (9th Cir. 2018) (“[A] federal habeas petition is

18   second or successive if the facts underlying the claim occurred by the time of the initial

19   petition, . . . and if the petition challenges the same state court judgment as the initial

20   petition.”). Under 28 U.S.C. § 2244(b)(3), before a second or successive petition is filed in

21   the federal district court, a petitioner must move in the court of appeals for an order

22   authorizing the district court to consider the petition. A federal district court does not have

23   jurisdiction to entertain a successive petition absent such permission. See Brown, 889

24   F.3d at 667. Matthews has made no allegation or showing that he has received

25   authorization from the Ninth Circuit to file this second or successive petition, nor do the

26   records of the Ninth Circuit reflect that he has sought to obtain any such authorization.

27   This second or successive petition must therefore be dismissed for lack of jurisdiction.

28          Furthermore, Matthews’ current petition fails to allege a cognizable federal habeas


                                                    2
     Case 3:20-cv-00081-MMD-WGC Document 4 Filed 05/12/20 Page 3 of 5



1    claim. The Antiterrorism and Effective Death Penalty Act “places limitations on a federal

2    court’s power to grant a state prisoner’s federal habeas petition.” Hurles v. Ryan, 752 F.3d

3    768, 777 (9th Cir. 2014) (citing Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). A state

4    prisoner is entitled to federal habeas relief only if he is being held in custody in violation of

5    the constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a). “Thus, a

6    habeas corpus petition must allege a deprivation of one or more federal rights to present

7    a cognizable federal habeas corpus claim.” Burkey v. Deeds, 824 F. Supp. 190, 192 (D.

8    Nev. 1993). In narrow circumstances, a state law may create a constitutionally protected

9    liberty interest if the law (1) sets forth the substantive predicates to govern the to govern

10   official decision-making and (2) contains explicitly mandatory language, i.e., a specific

11   directive to the decision-maker that mandates a particular outcome when the substantive

12   predicates have been met. See, e.g., Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454,

13   462 (1989).

14            Federal habeas relief is unavailable “for errors of state law.” Lewis v. Jeffers, 497

15   U.S. 764, 780 (1990). A state’s interpretation of its own laws or rules provides no basis for

16   federal habeas relief because no federal question arises. See Estelle v. McGuire, 502 U.S.

17   62, 67-68 (1991) (federal courts may not reexamine state court decisions on state law

18   issues). A petitioner “may not transform a state-law issue into a federal one merely by

19   asserting a violation of due process.” Langford v. Day, 110 F.3d 1380, 1389 (9th Cir.

20   1997).

21            The petition alleges that Matthews is pending parole review in November 2020.

22   (ECF No. 1-1 at 2.) He alleges that Respondents refuse to correct his sex offender tier

23   rating and he has no way to correct or expunge disciplinary findings, records, and his

24   presentence investigation report (“PSI”). (Id.) According to Matthews, this violates his due

25   process and equal protection rights as well as his statutory rights to good time credits

26   under NRS 209.4465. (Id. at 6.)

27            Although Matthews mentions “due process,” “equal protection,” and “cruel and

28   unusual punishment” in the petition, his claims present no federal question because they


                                                    3
     Case 3:20-cv-00081-MMD-WGC Document 4 Filed 05/12/20 Page 4 of 5



1    plainly involve the application or interpretation of state law regarding prison disciplinary

2    proceedings, parole hearings, and computation of statutory good time credits. See

3    Swarthout v. Cooke, 562 U.S. 216, 220-22 (2011) (noting that the Supreme Court has

4    “long recognized that a mere error of state law is not a denial of due process”). Further,

5    Nevada inmates possess no liberty interest in being released on parole, Moor v. Palmer,

6    603 F.3d 658, 662-63 (9th Cir. 2010), or the application of good time credits to a life

7    sentence, Witherow v. Farwell, 383 Fed. App’x 688 (9th Cir. 2010) (holding that good time

8    credits do not apply to an indefinite maximum term such as a life sentence) (citing Hunt v.

9    Warden, 903 P.2d 826, 827 (Nev. 1995)). Matthews’ claims are questions of state law and

10   therefore are not cognizable in federal habeas corpus proceedings.2

11          It is therefore ordered this action is dismissed without prejudice.

12          It is further ordered that Petitioner Felton Louis Matthews, Jr., is denied a certificate

13   of appealability, as jurists of reason would not find the dismissal of the petition to be

14   debatable or wrong.

15          It is further ordered that Matthews’ Application to Proceed In Forma Pauperis (ECF

16   No. 1) is denied as moot.

17          It is further ordered that, pursuant to Rule 4 of the Rules Governing Section 2254

18   Cases, that the Clerk of Court will make informal electronic service upon Respondents by

19   adding Nevada Attorney General Aaron D. Ford as counsel for Respondents and directing

20   a notice of electronic filing of this order to his office. No response is required from

21   Respondents other than to respond to any orders of a reviewing court.

22   ///

23   ///

24   ///

25   ///

26          2The  Court notes that his claims also appear non-cognizable in federal habeas
27   because success on their merits “would not necessarily lead to immediate or speedier
     release” given the discretionary nature of parole decisions. See Nettles v. Grounds, 830
28   F.3d 922, 934-35 (9th Cir. 2016).


                                                    4
     Case 3:20-cv-00081-MMD-WGC Document 4 Filed 05/12/20 Page 5 of 5



1           The Clerk of Court is further directed to enter final judgment accordingly, dismissing

2    this action without prejudice, and close this case.

3           DATED THIS 12th day of May 2020.

4

5
                                               MIRANDA M. DU
6                                              CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  5
